Citation Nr: 0734304	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1980 to November 1980 and from March 1981 to May 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for degenerative 
disc disease of the lumbar spine.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the veteran's 
current back condition and his service is not of record.  The 
veteran's current back disorder is attributable to post 
service events.


CONCLUSION OF LAW

The veteran's back disorder, including current back pain, a 
mild right posterior central disc protrusion at L4 and L5, 
and degenerative disc disease, was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for his current lower 
back disorders, to include degenerative disease of the lumbar 
spine.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable where the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the veteran incurred an injury to his back 
while in service, as a result of a motor vehicle accident 
(MVA).  The service medical records (SMRs) show that clinical 
evaluation of the spine was marked as normal on examinations 
in 1979 and 1981, but in May 1982, the veteran was involved 
in an automobile accident while on active duty in Germany.  
The police report indicates that the veteran suffered a back 
sprain and neck injuries during this accident.  The record 
also indicates that the veteran received treatment for his 
injuries and complained of pain in the thorax region.

In addition, the SMRs indicate that in June 1982, after the 
accident, the veteran complained of lower back pain.  He 
later complained of less strength than normal in his hands, 
and underwent a neurological exam.  That exam, given in June 
1982, reported normal neurological examination with marked 
muscle spasm over the trapezious and paraspinal areas.  On 
his Report of Medical History in January 1984, however, the 
veteran noted the motor vehicle accident, but he did not mark 
any checkbox regarding whether he had, currently, or in the 
past, "recurrent back pain."  The January 1984 Report of 
Medical Examination, in relevant part, showed a normal 
clinical evaluation as well.  

The record is void of any complaints of, or treatment for, a 
back disorder until 1998.  Private medical records indicate 
that the veteran complained of lower back pain in October 
1998, while rearranging approximately 100 tables.  The report 
shows that the veteran complained of back pain from the neck 
to the lower back.  The diagnosis was back strain and spasm.  
Other private medical records indicate that in March 2001, 
the veteran received medical treatment for his back after 
slipping and falling at a coffee shop.  In a report of his 
prior medical history, given in connection with that 
treatment, the veteran did not report any earlier back 
injuries, except for one episode of a neck spasm, for a few 
days only.  The veteran was prescribed Vicodin for pain, and 
the diagnoses included acute low back pain, musculoskeletal 
strain/sprain.  An April 2001 MRI showed five normal lumbar 
vertebrae, whereas an August 2001 MRI showed a mild right 
posterior central disc protrusion at L4-5 and a mild right 
posterolateral disc protrusion at L5-S1.  Thereafter, VA and 
non-VA medical reports show that the veteran continued to 
receive treatment from 2001 through 2002.  Not one of the 
reports references active service.  Rather, each report 
attributes the veteran's back pain to the March 2001 slip and 
fall injury.    

After carefully reviewing and weighing the evidence of 
record, the Board finds that a preponderance of the evidence 
weighs against the veteran's claim.  Indeed, the veteran was 
involved in a MVA while in service and he received treatment 
for complaints of low back pain at that time.  Nonetheless, 
at that time a diagnosis of a chronic low back disability was 
not made.  In fact, discharge examination was normal.  The 
veteran's current back disorder did not begin in service.  

The competent and credible medical evidence also fails to 
show that the veteran has experienced continuous back pain 
since service or that his current back disorder is in any way 
related to service.  It is noted that the Board may, and 
will, consider in its assessment of entitlement to service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
the instant case, the veteran first visited a physician for 
his back condition in 1998, approximately thirteen years 
after discharge.  Again, prior to this time, the record is 
silent.  The absence of relevant evidence for such duration 
weighs against the veteran's claim of service connection.  
Maxson, supra.  In addition, the probative and persuasive 
medical reports establish that the veteran visited the 
physician at this time not because of complaints associated 
with the in-service MVA, but because he had injured his back 
while moving tables.  The medical evidence thereafter shows 
that the veteran reinjured his back during a slip and fall 
injury in 2001 and that he continued to receive treatment 
related to that injury.  Not one of the medical reports dated 
from 1998 through 2002, including the veteran's own 
historical accounts, references service, any event of 
service, or any continuity of symptomatology since service.  
In this regard, the Board finds that the medical reports are 
highly probative and that they weigh against the veteran's 
claim.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc) (The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact). 

While the veteran is competent to discuss his pain or other 
symptoms capable of lay observation, the veteran is not 
competent to attribute his current back condition to his 
service, as that would require medical expertise.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Just as the veteran 
is not competent to attribute his current back condition to 
his service, his brother and sister are also, similarly, not 
competent, as they are not medical professionals.  Id.  

In any event, although the lay statements of record indicate 
that the veteran has experienced back problems since service, 
these statements are contradicted by the highly probative 
service medical records and post-service treatment reports.  
The service medical records show that in January 1984 
clinical evaluation of the spine was normal, and that the 
veteran reported that his health had not significantly 
changed during the time period encompassing the accident.  
Moreover, the post service medical reports entirely attribute 
the veteran's current back disorder to post service events.  
The reports demonstrate that the veteran sought treatment for 
his back disorder many years after service when he injured 
his back in 1998, and at that time, he did not report any 
prior history of a back injury in service.  The reports also 
show that he reinjured his back in 2001 after sustaining a 
slip and fall injury and that he continued to receive 
treatment related to that incident thereafter.  Again, not 
one of the medical reports, to include the veteran's own 
historical accounts, references service or any event of 
service.

As such, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for the 
veteran's back disorder.  The competent and credible medical 
reports clearly attribute the veteran's current back disorder 
to post service events.  Accordingly, the veteran's claim 
must be denied, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in November 2002, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran that VA would try to assist him in obtaining medical 
records, employment records, or records from federal 
agencies.  The letter informed the veteran that he should 
tell VA "about any additional information or evidence that 
[the veteran wants the RO] to try and get."  The veteran has 
submitted private lay statements, has apparently submitted a 
statement from his VA doctor, and has submitted private 
medical records.  An April 2003 letter asked the veteran to 
submit additional information to prove that his lower back 
condition was incurred in or aggravated by service.  Based on 
the veteran's responses, the Board finds that VA's duty to 
assist has been satisfied, as the veteran has demonstrated 
actual knowledge of the evidence needed to prove his claim.  
VA can demonstrate that a notice defect is not prejudicial if 
it can be demonstrate that any defect in notice was cured by 
actual knowledge on the part of the veteran that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The Board finds that VA has satisfied the 
four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  It appears that the veteran has not 
been sent the notice required by Dingess.  Regardless, as no 
disability rating is being assigned to the issue on appeal, 
any question as to disability rating and effective date is 
moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
However, merely filing a claim for benefits and showing a 
current illness does not trigger these duties.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence that the claimed 
disability began during service or within an applicable 
presumptive period, and evidence of an association between 
the claimed disability and that event, illness or injury in 
service.  38 U.S.C.A. § 5103A;  McLendon v. Nicholson, 20 
Vet. App. 79, 80 (2006).  However, the Board also notes that 
§ 5103A only requires a VA examination when the record "does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim."  As the record in this case 
does contain sufficient medical evidence, the Board finds 
that a VA examination is not required.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)





ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


